DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 10/3/2022.
Claims 19-24 are pending.
Claims 19, 23-24 have been amended.
Applicant’s election of claims 19-25 in the reply filed on 1/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The previous objection the claims has been withdrawn in view of the amendment to the claims.
Priority
The instant application was filed 01/07/2020 is a national stage entry of PCT/CA2018/050833 having an international filing date: 07/09/2018 and claims priority from provisional application 62529767, filed 07/07/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62529767 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not recite, “longitudinal Logit or (l_logit)”  Thus the amendment is not supported by the provisional application
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation  “FIG. ” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation  “FIG. ” must not appear..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
	The response traverses the rejection asserting the replacement sheets fix the issue.  This argument has been thoroughly reviewed but is not considered persuasive as the replacement sheets recite, “Figure” and not “FIG.” as required by the statute.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saukkonen (Determinants of outcome in critically ill patients (Helsinki) 2010), Clementietal., (Blood Purification,2016,41,34-40), Liaw etal. (Hemostasis, Thrombosis and Vascular biology,15December2004(15-12-2004),104(13),3958-3964), Dwivedi et al.( CriticalCare,2012,16,R151), Lokhandwala et al,(Journal of Critical Care,2017,37,179-184), Gruclu et al., (African Health Sciences,June2013,13(2),333-338),  Vanmassenhove et al (BMCNephrology,July2015,16(112),  Arifin et al( Paediatrica Indonesiana,March2012,52(2),111-11), Jenkins (Survival Analysis (2005).
Saukkonen teaches, “Predicting the outcome of critically ill patients is a challenging task. Traditionally, scoring systems measuring the severity of illness, e.g. the Acute Physiology and Chronic Health Evaluation II, or organ dysfunction, e.g. the Sequential Organ Failure Assessment (SOFA)  are used to predict mortality or morbidity of intensive care patients. These scores are also increasingly used to assist the clinical decision-making process by, for instance, qualifying patients for new treatments such as activated protein C in severe sepsis. For large cohorts of patients, their ability to explain the mortality risk is impressive, and they form the basis for clinical research. However, at the level of the individual patient, they lack apparent clinical utility. The prediction models that are used at present utilize only data collected at or just after intensive care unit (ICU) admission, although the events before admission are evidently prognostically important and early treatment improves survival in, for example, septic shock”(page 10>
 Saukkonen teaches Scoring systems (2.1.3) and  disease severity scoring systems (page 17).  Saukkonen teaches in table 1 APACHE II and SAPSII variables include Glasgow coma scale, creatinine.  Saukkonen teaches the SOFA score includes platelet count, Glasgow Coma scale, platelet count (table 2).  
Saukkonen teaches, “ Routine laboratory measurements were taken daily as part of patient follow-up and for organ failure and disease severity scores, although no  specific laboratory sample protocol existed (II–IV). The measurements included serum bilirubin, C-reactive protein, creatinine, urea concentrations, and platelet count.” (page 61, other measurements).  
Saukkonen teaches, “The median cell-free plasma DNA concentration at baseline was 8070 GE/ml (IQR 3883–18 934 GE/ml) and 7457 GE/ml 72 h thereafter (IQR 3668–16 311 GE/ml) in patients with severe sepsis or septic shock. The cell-free plasma DNA concentration was higher in ICU nonsurvivors than in survivors at admission (median 15 904 vs. 7522 GE/ml, p<.001) as well as 72 h later (median 15 176 vs. 6758 GE/ml, p=.004). Hospital nonsurvivors had higher plasma DNA levels than survivors at both time-points (baseline median 12 386 vs. 7678 GE/ml, p=.009 and 72-hour median 11 428 vs. 6414 GE/ml, p=.008). The increasing or decreasing plasma DNA concentration was not associated with ICU or hospital mortality (p=.42–.93).” (6.3, page 69). 
Saukkonen teaches examination of protein C SNPs with outcome.
Saukkonen teaches multiple statistical models (page 63-64).
Clementi et al discloses that higher levels of cfDNA in patients with sepsis were found in non-surviving patients compared to surviving  patients; hence cfDNA levels can be used to determine the risk of mortality in a septic patient. 
 Liaw  discloses that protein C levels are lower in septic patients compared to healthy population. (table 2)
Dwivedi  l discloses that using the combination of cfDNA and protein C to determine a septic patient’s prognosis has a better utility than did MODS or APACHE II scores (abstract, discussion, table 4).
Lokhandwala   discloses that higher levels of lactate in patients with sepsis were found in non-surviving patients compared to surviving patients ;hence lactate levels can be used to determine the risk of mortality in a septic patient.(abstract, conclusion).
Gruclu  discloses that patients with severe sepsis have a lower platelet count compared to patients with sepsis(table  3). Gruclu teaches creatinine is a markers of severe sepsis (table1).
Vanmassenhove discloses that increased creatinine levels in septic patient over the first 24 hours are indicative of a higher risk of mortality. Vanmassenhove teaches analysis of creatinine at admission and historical baseline (table 1).  
Arifin  discloses that septic patients with a low GCS were at higher risk of mortality (abstract, discussion).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to combine the teachings of art to examine the expression of known sepsis biomarkers to monitor, treat or determine risk of mortality from sepsis.  The artisan would be motivated to combine known markers to determine risk of sepsis and/or risk of mortality from sepsis.  The artisan would have a reasonable expectation of success as the artisan is merely combining known markers associated with sepsis.
	Saukkonen, Clementi., Liaw, Dwived, Lokhandwala, Gruclu.,   Vanmassenhove and Arifin while demonstrating the examination of cfDNA, protein C, lactate, platelet count, creatinine, and Glasgow Coma Score (GCS) over time was known to be used to identify sepsis and the use of statistical analysis.   Saukkonen, Clementi., Liaw, Dwived, Lokhandwala, Gruclu.,   Vanmassenhove and Arifin do not specifically teach analysis of the indicators based on complementary log-log model.
However, Jenkins survival analysis (title).  Jenkins teaches basic concepts in chapter 2 or hazard rate and survivor function. Jenkins teaches, “The last chapter suggested that there is no single shape for the hazard rate that is  appropriate in all contexts. In this chapter we review the functional forms for the hazard rate that have been most commonly used in the literature. What this means in terms of survival, density and integrated hazard functions is examined in the following chapter. We begin with an overview and taxonomy, and then consider continuous time and discrete time specifications separately.”  (page 25, middle).  Jenkins teaches, “The log(􀀀log(.)) transformation is known as the complementary log-log transformation; hence the discrete-time PH model is often referred to as a cloglog model. Observe that, if each interval is of unit length, then we can straightforwardly index time intervals in terms of the interval number rather than the dates marking the end of each interval. The cloglog model is a form of generalized linear model with particular link function:
 	
The cloglog model is a form of generalized linear model with particular link function: see (3.83). When estimated using interval-censored survival data, one derives estimates of the regression coefficients, and of the parameters : The coefficients are the same ones as those characterizing the continuous time hazard rate  (t) = 0 (t) exp(βX). However the parameters characterizing the baseline hazard function 0 (t) cannot be identified without further assumptions: the  summarize differences in values of the integrated hazard function, and are consistent with a number of different shapes of the hazard function within each interval. To put things another way, the 
j summarize the pattern of duration dependence in the interval hazard, but one cannot identify the precise pattern of duration dependence in the continuous time hazard without further assumptions.”(page 43).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the cloglog statistical  method including hazard ratio or hazard function of mortality by Jenkins for the longitudinal data of Saukkonen, Clementi., Liaw, Dwived, Lokhandwala, Gruclu.,   Vanmassenhove and Arifin.  The artisan would be motivated to determine is a profile of indicators value or score could be obtained to help determine care.  The artisan would have a reasonable expectation of success as the artisan is merely analyzing known sepsis data using known statistical models.
	Claims 20-22 merely set forth the intended outcome of the claims and do materially change the active steps of the claims.  Thus they are obvious over the art of record.  Further the art also enders the limitations obvious as detailed below.
With regards to claim 20, Saukkonen and Clementi teach cfDNA is increased.
	With regards to claim 21, Lokhandwala teaches lactate changes over time (figure 1). 	
	With regards to claim 22. Lokhandwala teaches lactate changes over time (figure 1)Afirin teaches decrease in GCS scores of 15 to less than 8.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, that scores must change over time as it takes time to give the test and see differences.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims both the GCS and lactate would change over time.  The artisan would be motivated as the art suggests both GCS and lactate change.  The artisan would have a reasonable expectation of success as the artisan is merely using known data observed over time.
	Claims 24 and 25 both recite, “based on”. The metes and bounds are unclear as the specification does not provide a limiting definition of “based on” or a clear definition of longitudinal logit (L-Logit) model or complementary log-log analysis.  Thus the broadest reasonable interpretation is any statistical method.
	 The specification teaches, “the name Longitudinal Logit Model to this version, which is analogous to the CLOGLOG model” (0080)  Thus claims 24-25 are obvious over the art of record.
Response to Arguments
	The response traverses the rejection asserting the claim method provides an unexpected result  of the unique combination of markers relative to the prior art.   This argument has been thoroughly reviewed but is not considered persuasive as the claims set forth comprising language and thus are not limited to the recited combination of markers.  Further, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding the unexpected results of method must be supported by evidence, not argument.
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
Summary
No claims allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634